I concur in judgment on the first and third assignments of error based upon the authority set forth in Central Hudson,supra, and Norton Advertising v. Arlington Heights (1982),69 Ohio St. 2d 539, 23 O.O.3d 462, 433 N.E.2d 198. I acknowledge that commercial speech is afforded a lesser degree of protection than noncommercial speech. However, I do not believe the state may rationally promote sales, distribution and use of fireworks outside Ohio while restricting advertising under the guise of public safety. Is the state entitled to promote injury to residents and nonresidents as long as it occurs outside its territorial limits on one hand, but to restrict advertising within the state on the other? I think not. I do not question the state's police power to control the use of fireworks in the state of Ohio. What is troublesome and irrational is the state's policy of discouraging their use through a ban on advertising while, at the same time, promoting their sale and use out of state. Accordingly, I concur in judgment since I do not believe the regulation directly advances a legitimate governmental interest when considered in conjunction with the regulations in their entirety.